DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10844891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the US Patent anticipate claims 11 and 12 of the instant application.
Claim Objections
Claim 7 objected to because of the following informalities:  “if” should be changed to --is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inwardly direct side" in line 2 in reference to the first and second furniture parts.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sides" in line 1 and 2 in reference to the first and second furniture parts.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites, “the axis”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner as to what “axis” is being referred to, making this limitation in the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle et al. (US 2013/0170904) in view of Andersson et al. (US 2014/0205373) and Devos et al. (WO2013/118075).
	Re Clm 1:  Cappelle et al. disclose (figs 1-7) a piece of furniture, comprising a first furniture part (top horizontal) and a second furniture part (side vertical), which are coupled to each other at an angle by means of mechanical coupling means (see figs), wherein said coupling means comprises a male part (13) provided on the first furniture part and a cooperating therewith female part (14) provided on the second furniture part, wherein said female part is made as an oblong slot in said second furniture part (see figs) and wherein said male part and female part comprise one or more cooperating grooves and protrusions (17 with 18), wherein said oblong slot comprises an insertion opening (opening of female part to receive male part) for introducing said male part, and wherein when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position (where the end of the male part is at the opening) in said insertion opening to an end position (fully seated) in said female part, wherein said one or more grooves and protrusions in said end position cooperate such that a coupling of the first and second furniture part is obtained, and wherein said male part is provided on a distal or narrow end of said first furniture part, wherein said female part is provided on a distal or narrow end of the second furniture part, wherein the first furniture part adjoins with its distal or narrow end against the distal or narrow end of the second furniture part.  
Cappelle et al. fails to disclose wherein the male part is brought from an insertion position in said insertion opening to an end position in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot; and wherein the first and second furniture parts form a miter coupling.  
	Andersson et al. teach (figs 14a-14h, 16a, and 16b) the use of furniture panel male and female parts; wherein said slot in the female part comprises an insertion opening (111; or in an alternative embodiment of figs 16a-16b, opening of 329) for introducing said male part and wherein, when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position in said insertion opening to an end position (see lateral arrows in figs) in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot (see figs 14a-14h; or alternative embodiment in paragraphs 0075-0077).  This is taught for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced the male and female connector parts of Cappelle et al. with the male and female connector parts of Andersson et al., as taught above, for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
Devos et al. teach (fig 3) first and second furniture parts that define a miter coupling defining an angle of substantially 45 degrees relative to a plane defined by the first furniture part.  Miter joints are well-known joints and are made for the purpose of providing an even and clean looking joint at the corner.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced a known butt-joint of Cappelle et al. with a well-known 45 degree miter-joint, as taught by Devos et al., for the purpose of providing an even and clean looking joint at the corner.  
	Re Clm 2:  Cappelle et al. as modified above disclose wherein said male part is positioned with its center line between the central plane of the first furniture part and the inner side of the first furniture part, and wherein said oblong slot is positioned with its center line between the central plane of the first furniture part and the inner side of the second furniture part (initially disclosed by Cappelle et al. in figures, but also shown by Andersson et al. in figures 16a to have almost all of the male part offset between a central plane and an “inner side”).  
Re Clm 3 (as best understood):  Cappelle et al. as modified above disclose wherein at least two-thirds of the male part are located between a central plane and the inwardly directed side of the first furniture part (initially disclosed by Cappelle et al. in figures, but also shown by Andersson et al. in figures 16a to have almost all of the male part offset between a central plane and an “inner side”.)
	Re Clm 4: Cappelle et al. as modified above suggest wherein two opposing distal or narrow ends of the first furniture part are provided with said male parts configured for forming a miter coupling (as taught and disclosed by Devos et al.).
	Re Clm 5:  Cappelle et al. as modified above disclose wherein in a coupled condition of the first furniture part and the second furniture part (see fig 3 of Cappelle et al.) free spaces or chambers are present in a coupling zone, wherein there is at least a free space between the distal or narrow end of the first furniture part and the distal or narrow end of the second furniture part (on either side of the male part).
Re Clm 6:  Cappelle et al. as modified above disclose wherein said free space is open towards the inside of the furniture part (see annotated fig 3 below).
Re Clm 7:  Cappelle et al. as modified above disclose wherein said free space is closed towards the inside of the furniture part.


    PNG
    media_image1.png
    618
    1202
    media_image1.png
    Greyscale


Re Clm 8:  Cappelle et al. as modified above disclose wherein the sides of the first furniture part and the sides of the second furniture part are provided with a covering (see outside layer).
	Re Clm 9:  Cappelle et al. as modified above disclose wherein the distal or narrow end of the first furniture part and the distal or narrow end of the second furniture part is free from coverings (male/female parts are free from coverings/layers).
	Re Clm 10:  Cappelle et al. as modified above suggest wherein the oblong slot comprises a bevel or other chamfer (as taught by Andersson et al., fig 14a showing a chamfered/beveled top).

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle et al. (US 2013/0170904) in view of Andersson et al. (US 2014/0205373).
	Re Clm 11:  Cappelle et al. disclose (figs 1-7) a piece of furniture, comprising a first furniture part (top horizontal) and a second furniture part (side vertical), which are coupled to each other at an angle by means of mechanical coupling means (see figs), wherein said coupling means comprises a male part (13) provided on the first furniture part and a cooperating therewith female part (14) provided on the second furniture part, wherein said female part is made as an oblong slot in said second furniture part (see figs) and wherein said male part and female part comprise one or more cooperating grooves and protrusions (17 with 18), wherein said oblong slot comprises an insertion opening (opening of female part to receive male part) for introducing said male part, and wherein when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position (where the end of the male part is at the opening) in said insertion opening to an end position (fully seated) in said female part, wherein said one or more grooves and protrusions in said end position cooperate such that a coupling of the first and second furniture part is obtained, and wherein in a coupled condition of the first furniture part and the second furniture part (such as in figure 3, see annotated fig 3 below) free spaces or chambers are present in a coupling zone, wherein there is at least a free space between the distal end of the first furniture part and either the distal end of the second furniture part, or an inwardly directed side of the first furniture part and the male coupling part (see annotated figure 3).

    PNG
    media_image1.png
    618
    1202
    media_image1.png
    Greyscale

Cappelle et al. fails to disclose wherein the male part is brought from an insertion position in said insertion opening to an end position in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot.
	Andersson et al. teach (figs 14a-14h, 16a, and 16b) the use of furniture panel male and female parts; wherein said slot in the female part comprises an insertion opening (111; or in an alternative embodiment of figs 16a-16b, opening of 329) for introducing said male part and wherein, when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position in said insertion opening to an end position (see lateral arrows in figs) in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot (see figs 14a-14h; or alternative embodiment in paragraphs 0075-0077).  This is taught for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced the male and female connector parts of Cappelle et al. with the male and female connector parts of Andersson et al., as taught above, for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
Re Clm 12:  Cappelle et al. as modified above disclose wherein said free space is open towards the inside of the furniture part (see annotated fig 3 below).
Re Clm 13:  Cappelle et al. as modified above disclose wherein said free space is closed towards the inside of the furniture part.
Re Clm 15:  Cappelle et al. as modified above suggest wherein the oblong slot comprises a bevel or other chamfer (as taught by Anderson et al., fig 14a showing a chamfered/beveled top).

Re Clm 16:  Cappelle et al. disclose (figs 1-7) a piece of furniture, comprising a first furniture part (top horizontal) and a second furniture part (side vertical), which are coupled to each other at an angle by means of mechanical coupling means (see figs), wherein said coupling means comprises a male part (13) provided on the first furniture part and a cooperating therewith female part (14) provided on the second furniture part, wherein said female part is made as an oblong slot in said second furniture part (see figs) and wherein said male part and female part comprise one or more cooperating grooves and protrusions (17 with 18), wherein said oblong slot comprises an insertion opening (opening of female part to receive male part) for introducing said male part, and wherein when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position (where the end of the male part is at the opening) in said insertion opening to an end position (fully seated) in said female part, wherein said one or more grooves and protrusions in said end position cooperate such that a coupling of the first and second furniture part is obtained, wherein said male part comprises one or more recesses which effect the elasticity of one or more of the respective grooves and/or protrusions (see recess 23 of male member; Examiner notes that providing the recess inherently effects the elasticity of the grooves and protrusions of the male part).
Cappelle et al. fails to disclose wherein the male part is brought from an insertion position in said insertion opening to an end position in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot. 
	Andersson et al. teach (figs 14a-14h, 16a, and 16b) the use of furniture panel male and female parts; wherein said slot in the female part comprises an insertion opening (111; or in an alternative embodiment of figs 16a-16b, opening of 329) for introducing said male part and wherein, when coupling the first furniture part and the second furniture part to each other, the male part is brought from an insertion position in said insertion opening to an end position (see lateral arrows in figs) in said female part by moving the male part and the female part along each other in the longitudinal direction of said slot (see figs 14a-14h; or alternative embodiment in paragraphs 0075-0077).  This is taught for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced the male and female connector parts of Cappelle et al. with the male and female connector parts of Andersson et al., as taught above, for the purpose of assembling the furniture parts without having to angle the parts with respect to each for easier assembly.  
	Re Clm 17:  Cappelle et al. as modified above suggests wherein said oblong slot (as taught by Andersson et al.) is provided in a side of the second furniture part, and wherein the full circumference of the oblong slot at said side of the second furniture part is surrounded by material of said side of the second furniture part (see Andersson et al., fig 11 for example).
Re Clm 18:  Cappelle et al. as modified above suggests wherein the recess is provided in the depth direction of said oblong slot (as disclosed by Cappelle in recess 23 of male part); or wherein the recess is realized transverse to the depth direction of the oblong slot.
Re Clm 19 (as best understood):  Cappelle et al. as modified above suggests wherein the recess is provided as a slot parallel with the axis of the male part.  Examiner notes that the recess of Cappelle et al. would be parallel to an axis of the male part that is parallel to the recess.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cappelle et al. (US 2013/0170904) in view of Andersson et al. (US 2014/0205373) as applied to claims 11-13 and 15-19 above and further in view of Devos et al. (WO2013/118075).
Re Clm 14:  Cappelle et al. as modified above fails to disclose wherein the coupling is a miter coupling.
  Devos et al. teach (fig 3) first and second furniture parts that define a miter coupling defining an angle of substantially 45 degrees relative to a plane defined by the first furniture part.  Miter joints are well-known joints and are made for the purpose of providing an even and clean looking joint at the corner.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced a known butt-joint of Cappelle et al. with a well-known 45 degree miter-joint, as taught by Devos et al., for the purpose of providing an even and clean looking joint at the corner.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cappelle et al. (US 2013/0170904) in view of Andersson et al. (US 2014/0205373) as applied to claims 11-13 and 15-19 above and further in view of Busse (US 4060949).
Re Clm 20:  Cappelle et al. in view of Andersson et al. fail to disclose wherein said recess does not extend into the first furniture part.
Busse teaches the use of a mechanical coupling means (fig 2) with a male part (5) coupled with a female part (13), wherein a recess (6) of the male part does not extend into the first furniture part (the furniture part (2) where the male part is initially coupled to.  This is taught for the purpose of providing an expanding end of a male part to increase coupling force with the female counterpart, while retaining a solid feature within the furniture part to prevent weakening of the male part within the furniture part.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a recess in the male part that does not extend into the first furniture part, as taught by Busse, for the purpose of providing an expanding end of a male part to increase coupling force with the female counterpart, while retaining a solid feature within the furniture part to prevent weakening of the male part within the furniture part.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678